Citation Nr: 9903546	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  98-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, namely paranoid schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service in the Army from May 1967 to 
May 1969, including a tour in Vietnam.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision issued by the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied entitlement to service connection for a back 
condition, asthma and hypertension and which denied the 
reopening of the appellant's claims for service connection 
for post-traumatic stress disorder (PTSD) and a stomach 
condition.

Review of the evidence of record indicates that the appellant 
submitted a claim in December 1997 for a nervous condition, 
PTSD, manic depression, a back injury, a stomach condition, 
ulcers, asthma and hypertension.  The Board had previously 
issued a decision in April 1992 that denied the appellant's 
claim for service connection for PTSD; the appellant did not 
appeal that decision and therefore must submit new and 
material evidence in order to reopen that claim.  As for any 
other nervous condition, the RO in Detroit, Michigan issued a 
rating decision in July 1972, which denied service connection 
for a nervous condition, diagnosed as paranoid schizophrenia.  
The appellant subsequently attempted to reopen this claim, 
but a rating decision issued in May 1980 denied reopening of 
the claim.  The appellant submitted a Notice of Disagreement 
(NOD) and a Statement of the Case (SOC) was issued in June 
1980; however, the appellant did not complete his appeal on 
this issue and the May 1980 rating decision became final.  
Therefore the appellant must submit new and material evidence 
to reopen his claim of entitlement for paranoid 
schizophrenia.  The Board also notes that the appellant 
submitted a written request in November 1984 for the 
reopening of this claim, as well as the submission of claims 
for his back and a head injury, but no action was apparently 
taken by the RO in response.

While the RO has characterized the issue of service 
connection for a stomach condition as one of new and material 
evidence, review of the record does not reveal any formal 
adjudication of that issue.  In October 1973, the Montgomery 
RO issued a rating decision which denied entitlement to 
pension benefits.  In the course of arriving at that 
decision, the RO evaluated the appellant's stomach condition 
(considered as non-service connected), diagnosed as a post-
bulbar ulcer niche during an August 1973 VA hospitalization, 
and assigned a 10 percent evaluation for that condition.  
However, that rating decision contains no discussion of 
whether or not the condition is service-connected.  The 
appellant subsequently claimed entitlement to service 
connection for a "nervous stomach", as well as submitting 
claims for hypertension, nerves and headaches, in April 1975, 
but the RO apparently treated his claims as part of a claim 
for pension.  Thus, the record does not include any prior 
formal/final adjudication of the question of service 
connection for a stomach ulcer and the issue is not one of 
new and material evidence.

In consideration of the above, the Board finds that the 
issues on appeal in this case would be more appropriately 
characterized as they are on the title page of this remand.


REMAND

When the appellant filed his VA Form 9 (Appeal to the Board) 
in October 1998, he indicated that he did want to personally 
appear at a hearing before a Member of the Board, at the RO.  
The appellant's representative subsequently submitted a VA 
Form 646, in December 1998, in which he indicated that the 
appellant's contentions which be further advanced at his 
requested Travel Board hearing.  The RO then transferred the 
case to the Board without scheduling the appellant for a 
Travel Board hearing.

In view of the foregoing, this case is being REMANDED for the 
following action:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures pursuant to 
38 C.F.R. § 20.704 (1998).  Also, if he 
wishes to withdraw his hearing request at 
any time prior to the hearing being 
conducted, he should so inform the RO in 
writing.

Following the aforementioned development, the case should be 
returned to the Board in accordance with applicable 
procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

